DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election of Species
Claims 1-19 are pending.
This application contains claims directed to the following patentably distinct species of treatment:
(i) mechanical (see claim 1); 
(ii.a) chemical/(ii.b)pH adjusting (see claims 1, and 12-19)
(iii) radiation/irradiation (see claims 1-7);
(iv) sonication (see claim 1);
(v) pyrolysis (see claim 1);
(vi) oxidation (see claim 1); and
(vii) steam explosion (see claim1)
The species are independent or distinct because each provides a different chemical transformations and reactions and results in different products. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, clams 1, 8-11 are generics to species (i, ii.a, and iii-vii) and claims 12-19 are generics to species ii.b).

There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics (differences among mechanical, chemical, pH manipulation, (ir)radiation, sonication, pyrolysis, oxidation, and/or steam explosion upon the myriad of feedstock materials; the many different “parameters” for each; and the exponentially greater “products” obtainable thereby).  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Relevant and Prior Art Made of Record
The relevant and/or prior art made of record and not relied upon is considered pertinent to applicant's disclosure, including the following:

The reference teaches a process in which obtaining is useful therewith a variety of biomass feedstock materials having lignin, including “numerous sources of lingo-cellulose fiber such as the wood of trees and woody material from shrubs canes, grasses, straws, etc. While wood of trees is the preferred fiber supplying material, lingo-cellulose fiber from any source can be used” (see entire document, e.g. page 3 left column at lines 15-20). Mason further teaches processing to obtain fibers therefrom including that “steam explosion, grinding and shredding are good examples of ways by which a raw fiber can be secured” (e.g. pg. 3, left col, at ln 21-25). 
Although not expressly stated, the reference is broadly and reasonably considered to intrinsically provide a determining and parameter setting in the process, inclusive of mental determinations and the normal implementation of the process conditions -  for example, one selecting a lingocellulosic biomass to perform the process of Mason is considered to be determining the lingocellulosic content, and providing sufficient conditions for the steam explosion, grinding, and shredding thereof are considered broadly and reasonably as having set a process parameter based on the lignin content of the selected material. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054. The examiner can normally be reached Mon.-Fri. 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J KOSAR/            Primary Examiner, Art Unit 1655